NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Argued March 2, 2010
                                    Decided June 29, 2010

                                            Before

                             DIANE P. WOOD, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge



No. 09‐1457

UNITED STATES OF AMERICA,                            Appeal from the United States District
                  Plaintiff‐Appellee,                Court for the Western District
                                                     of Wisconsin.
       v.
                                                     No. 08‐CR‐149‐C‐03
MICAH W. RICHARDSON,
               Defendant‐Appellant.                  Barbara B. Crabb, 
                                                     Judge.




                                          O R D E R

       Micah  Richardson  pleaded  guilty  to  distributing  crack  and  was  sentenced  to  156
months’ imprisonment – a term that fell near the bottom of his advisory guidelines range. On
appeal, he argues that his sentencing proceeding was procedurally flawed and that his ultimate
sentence was substantively unreasonable. Finding no reversible error, we affirm.
No. 09‐1457                                                                                      Page 2



        In  December  2008,  Richardson  entered  his  guilty  plea  to  charges  of  knowingly  and
intentionally distributing crack, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. At the
sentencing hearing in February 2009, the district court adopted the probation officer’s estimate
that  Richardson  had  distributed  approximately  161  to  163  grams  of  crack.  This  amount
attributed five ounces (about  142 grams) of crack to Richardson based on money that was
seized from him at the time of his arrest. The probation officer applied a base offense level of
32, and then added two levels for use of a dangerous weapon in connection with the drug
activities (for beating a customer with a baseball bat), and finally subtracted three levels for
acceptance  of  responsibility.  This  gave  Richardson  a  final  offense  level  of  31.  His  criminal
history category was IV, which meant that the guidelines advised a sentence between 151 and
188 months’ imprisonment. The district court misstated this range, both at sentencing and in
its written statement of reasons, as 155 to 188 months, but Richardson has made nothing on
appeal of that error.

       Instead, Richardson focused his objections both in the district court and before this court
on the disparity between the sentences recommended for crack offenses and those for powder
cocaine  offenses.  He  requested  a  sentence  within  the  range  that  would  have  applied  for
distributing an identical amount of powder cocaine – that is, something between 37 and 46
months.  The  court  rejected  his  request,  citing  his  accelerating  pattern  of  violent  criminal
conduct. As we noted above, it imposed a sentence of 156 months’ imprisonment.

        Richardson’s first complaint on appeal is that the district court failed adequately to
explain  why  it  stayed  with  the  crack  guidelines  and  refused  to  treat  crack  as  leniently  as
powder  would  have  been  treated.  But  the  district  court  was  not  required  to  go  as  far  as
Richardson would have liked. It is true that a sentencing court must give sufficient reasons for
its decisions to permit meaningful appellate review. See United States v. Are, 590 F.3d 499, 530
(7th Cir. 2009). This is exactly what the district court did. At sentencing, the court announced
that it was adopting the calculations in the presentence report; this was enough to reveal that
it was computing the advisory guidelines range using the crack guidelines that appeared in the
then‐current 2008 U.S. SENTENCING GUIDELINES MANUAL. Helpfully, the court even mentioned
what the range would have been, if Richardson had been charged with an identical amount of
powder cocaine, indicating that it was aware of the significant differential and was making a
conscious choice. It was also well aware of its discretion under Kimbrough v. United States, 552
U.S. 85 (2007), to deviate from the crack guidelines, but it was equally correct that it was under
no obligation to do so.

      Richardson  argues  in  the  alternative  that  even  if  his  sentence  was  procedurally
unobjectionable, it was substantively unreasonable for the district court to adhere to the crack
No. 09‐1457                                                                                       Page 3



ranges  in  his  case.  This  is  so,  he  contends,  because  the  policy  judgment  reflected  by  the
disparate  crack‐to‐powder  ratio,  in  his  view,  has  been  repudiated  by  the  U.S.  Sentencing
Commission. He adds that the court’s use of that ratio violated the “parsimony provision” of
18 U.S.C. § 3553(a), referring to the admonition that sentences should be “sufficient, but not
greater than necessary, to comply with” the purposes set forth in the statute.

        Both arguments are unavailing. As we have noted, Kimbrough held only that district
courts retain discretion to differ with the advisory crack‐powder ratio in the guidelines. 552 U.S.
at 110‐11; see also United States v. House, 551 F.3d 694, 700‐01 (7th Cir. 2008). It does not compel
any particular sentence, or sentencing range. While the Sentencing Commission did revise the
crack guidelines to reduce the disparity somewhat, see U.S.S.G. Supp. to App. C, pp. 226‐31
(2007) (Amendment 706); U.S.S.G. Supp. to App. C, p. 253 (Amendment 713), it did not erase
the disparity. The revised guidelines still treat crack and powder cocaine offenses differently,
see  U.S.S.G.  §  2D1.1,  and  a  district  court  that  agrees  with  the  policy  underlying  the  crack
guidelines does not abuse its discretion by imposing a sentence within those guidelines. See
United States v. Scott, 555 F.3d 605, 610 (7th Cir. 2009). 

        The  parsimony  provision  to  which  Richardson  refers  is  best  understood  as  an
admonition to the district court to impose a reasonable sentence. See United States v. Ministro‐
Tapia, 470 F.3d 137, 142‐43 (2d Cir. 2006). An appellate court may treat a sentence falling within
a properly calculated guidelines range as presumptively reasonable, see Rita v. United States,
551 U.S. 338, 347 (2007); United States v. Noel, 581 F.3d 490, 500 (7th Cir. 2009), and it is unlikely
that  such  a  sentence  would  violate  the  parsimony  principle.  See  United  States  v.  Turbides‐
Leonardo,  468  F.3d  34,  41  (1st  Cir.  2006).  We  note  in  this  connection  that,  contrary  to
Richardson’s argument, we see nothing in the record indicating that the district court presumed
that the guidelines sentence was reasonable. That would have been an error, see United States
v. Nurek, 578 F.3d 618, 625‐26 (7th Cir. 2009), but it did not happen.

        We conclude by underscoring the fact that the district court engaged in exactly the kind
of careful individual inquiry that is called for. It considered Richardson’s accelerating criminal
conduct, which included beating a man with a baseball bat over a $40 drug debt, and the need
to  impose  a  punishment  sufficient  to  deter  him  from  committing  further  crimes.  It
acknowledged that he had a troubled background, but it decided that this was not sufficient
to overcome the need to impose a significant sentence on him. The final sentence of 156 months
was thus neither procedurally nor substantively objectionable.

        The judgment of the district court is therefore AFFIRMED.